DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Lindsay Cutie on 02/23/2021.
The application has been amended as follows: 

(Currently Amended) A method comprising:
providing a treatment fluid comprising a base fluid, a viscosifier, and a breaker system comprising
	 	a gel stabilizer;
	 	a delayed release oxidative breaker; and 
a delayed release enzyme breaker;
	introducing the treatment fluid into a wellbore penetrating at least a portion of a subterranean formation at or above a pressure sufficient to create or enhance one or more fractures within the subterranean formation;
	performing a steam assisted gravity drainage process after introducing the treatment fluid, wherein the subterranean formation has two or more different regions 
	allowing the treatment fluid to initiate the one or more fractures and enter at least two or more different regions of the subterranean formation without breaking the treatment fluid; and
	allowing the breaker system to reduce a viscosity of the treatment fluid in the two or more different regions of the subterranean formation.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The prior art of record and newly cited reference fail to disclose, teach, and/or suggest the invention as claimed.
Ayoub et al. (US 2006/0278389 A1) teaches a method of fracturing a subterranean formation comprising a fracturing fluid injected into a wellbore with pressure to fracture the subterranean formation comprising a delayed breaker, a viscosifier, and a base fluid, wherein the breaker comprises a delayed breaker.  The reference however fails to disclose a gel stabilizer; a delayed release oxidative breaker; and a delayed release enzyme breaker;
	introducing the treatment fluid into a wellbore penetrating at least a portion of a subterranean formation at or above a pressure sufficient to create or enhance one or more fractures within the subterranean formation;

	allowing the treatment fluid to initiate the one or more fractures and enter at least two or more different regions of the subterranean formation without breaking the treatment fluid; and
	allowing the breaker system to reduce a viscosity of the treatment fluid in the two or more different regions of the subterranean formation.

Therefore, the prior art of record and newly cited reference fails to disclose, teach, and/or suggest the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/23/2021